DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the closest known prior art, alone or in reasonable combination, fails to teach limitations in consideration of the claim as a whole:  
a bendable body; the flexible connecting sheet is installed above the bendable body; the contacting assembly is installed on the bottom of the bendable body; one end of the contacting assembly passes through the bendable body to be in contact with the flexible connecting sheet; the flexible  guiding sheet is installed at the bottom of the bendable body; the end of the flexible guiding sheet close to the contacting assembly is spaced apart from the contacting assembly by a distance.
Lee discloses a flexible connecting sheet, contact assembly, flexible guiding sheet, and controller ([0004, 0018-0025], See Figs. 2 and 3), but fails to disclose the structure of the parts relative to a bendable body and the flexible guiding sheet is in contact with the contacting assembly. Wang discloses a battery with an anode and cathode would be connected to the circuit board and flexible connecting sheet ([0026]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-0856.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ANDREW LEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624